         Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 1 of 16


                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________
OGHALE OGBOR                              :
431 Darby Terrace                         :
Philadelphia, PA 19023                    :                 CIVIL ACTION
                                          :
                     Plaintiff,           :                 No.: _________________________
                                          :
       v.                                 :
                                          :
FARMER’S CHOICE GROCERY, INC.             :
1450 Chester Pike                         :                 JURY TRIAL DEMANDED
Sharon Hill, PA 19079                     :
       and                                :
FARMER INTERNATIONAL GROCERY, LLC :
214 McDade Blvd.                          :
Yeadon, PA 19050                          :
       and                                :
FARMER INTERNATIONAL SUPERMARKET, :
INC.                                      :
214 McDade Blvd.                          :
Yeadon, PA 19050                          :
       and                                :
BENSON MULUH                              :
1450 Chester Pike                         :
Sharon Hill, PA 17079                     :
       and                                :
DONALD AWA                                :
1450 Chester Pike                         :
Sharon Hill, PA 19079                     :
                                          :
                     Defendants.          :
__________________________________________:

                               CIVIL ACTION COMPLAINT

       Oghale Ogbor (hereinafter referred to as “Plaintiff,” unless indicated otherwise) by and

through her undersigned counsel, hereby avers as follows:
              Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 2 of 16


                                               INTRODUCTION

         1.       Plaintiff has initiated this action to redress violations by Farmer’s Choice Grocery,

Inc., Farmer International Grocery, LLC, Farmer International Supermarket, Inc., Benson Muluh,

and Donald Awa (hereinafter collectively “Defendants”) of Title VII of the Civil Rights Act of

1964 (“Title VII” – 42 U.S.C. §§ 200(d) et. seq); of the Fair Labor Standards Act (“FLSA” - 29

U.S.C. §§ 201 et. seq.); the Pennsylvania Minimum Wage Act (“PMWA” - 35 P.S. §§ 333.101 et.

seq.), the Pennsylvania Wage Collection Law (“PWCL”), and the Pennsylvania Human Relations

Act (“PHRA”).1 As a direct consequence of Defendants’ unlawful actions, Plaintiff seeks damages

as set forth herein.

                                      JURISDICTION AND VENUE

         2.       This Court has original subject matter jurisdiction over the instant action pursuant

to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States and seeks

redress for violations of federal laws. There lies supplemental jurisdiction over Plaintiff’s state-

law claims because they arise out of the same common nucleus of operative facts as Plaintiff's

federal claims asserted herein.

         3.       This Court may properly assert personal jurisdiction over Defendants because their

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction over

Defendants to comply with traditional notions of fair play and substantial justice, satisfying the

standard set forth by the United States Supreme Court in Int’l Shoe Co. v. Washington, 326 U.S.

310 (1945), and its progeny.




1
  Plaintiff’s claim under the PHRA is referenced herein for notice purposes. She is required to wait 1 full year before
initiating a lawsuit from date of dual-filing with the EEOC. Plaintiff must however file her lawsuit in advance of same
because of the date of issuance of her federal right-to-sue-letter under Title VII. Plaintiff’s PHRA claims however
will mirror identically her federal claims under Title VII.
                                                          2
             Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 3 of 16


        4.       Pursuant to 28 U.S.C. § 1391(b)(1) an (b)(2), venue is properly laid in this district

because Defendants are deemed to reside where they are subjected to personal jurisdiction,

rendering Defendants residents of the Eastern District of Pennsylvania.

        5.       Plaintiff is proceeding herein (in part) under Title VII after properly exhausting all

administrative remedies with respect to such claims by timely filing a Charge of Discrimination

with the Equal Employment Opportunity Commission (“EEOC”) and by filing the instant lawsuit

within ninety (“90”) days of receiving a notice of dismissal and/or right to sue letter from the

EEOC.

                                               PARTIES

        6.       The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        7.       Plaintiff is an adult individual with an address set forth in the caption.

        8.       Farmer’s Choice Grocery, Inc. (hereinafter individually referred to as “Defendant

FCG”) is a retail grocery store located at the above-captioned address.

        9.       Farmer International Grocery, LLC (hereinafter individually referred to as

“Defendant FIG”) is a retail grocery store located at the above-captioned address.

        10.      Farmer International Supermarket, Inc. (hereinafter individually referred to as

“Defendant FIS”) is a retail grocery store located at the above-captioned address.2

        11.      Because of their interrelation of operations, common ownership or management,

centralized control of labor relations, common ownership or financial controls, and other factors

Defendant Entities are sufficiently interrelated and integrated in their activities, labor relations,




2
  Defendants Farmer’s Choice Grocery, Inc., Farmer International Grocery, LLC, and Farmer International
Supermarket, Inc. are hereinafter collectively referred to as “Defendant Entities.”
                                                    3
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 4 of 16


ownership, and management that they made be treated as a single and/or joint employer for

purposes of the instant action.

        12.    Upon information and belief, Benson Muluh (hereinafter referred to as “Defendant

Muluh”) owns and operates Defendant Entities and is a high-level manager and decision maker

concerning terms and conditions of employment for employees (including Plaintiff) of Defendant

Entities, including but not limited to compensation/payment of wages for work performed.

        13.    Upon information and belief, Donald Awa (hereinafter referred to as “Defendant

Awa”) owns and operates Defendant Entities and is a high-level manager and decision maker

concerning terms and conditions of employment for employees (including Plaintiff) of Defendant

Entities, including but not limited to compensation/payment of wages for work performed.

        14.    At all times relevant herein, Defendants acted by and through their agents, servants

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for the Defendants.

                                   FACTUAL BACKGROUND
        15.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        16.    Plaintiff is an adult female.

        17.    Plaintiff was originally hired to work out of Defendants’ retail grocery store located

at 214 McDade Blvd., Yeadon, Pennsylvania from in or about November of 2018 until in or about

April of 2019, when she was transferred to Defendants’ retail grocery store located at 1450 Chester

Pike, Sharon Hill, Pennsylvania.

        18.     Plaintiff’s job duties while employed with Defendants included unpacking goods,

stocking shelves, and other similar labor-related tasks.

        19.    At Defendant Entities’ Sharon Hill, Pennsylvania location, Plaintiff was primarily


                                                 4
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 5 of 16


supervised by Defendant Awa and generally overseen by Defendant Muluh.

       20.     During the course of her employment with Defendants, Plaintiff was a hardworking

employee who performed her job well.

                    -Sexual Harassment/Quid Pro Quo Sexual Harassment-

       21.     In or about November of 2019, Defendant Awa began to subject Plaintiff to

sexually harassing, offensive, and unwelcomed comments and touching. For example, but not

intended to be an exhaustive list, Defendant Awa:

               a. Unabashedly touched Plaintiff’s breasts and buttocks;

               b. Repeatedly pressured Plaintiff to give him her home address, so that he “could

                   come for [Plaintiff] tonight” and “take what [he] want[ed] by force”;

               c. Stated on more than one occasion that he would leave Plaintiff alone if she just

                   allowed him to “make love to [Plaintiff] once”; and

               d. After Plaintiff thanked him via text on one occasion for paying her the balance

                   of her weekly pay, he texted back “Remember the one thing that you owe me

                   with. I’m calling that a debt now because I’m tired of begging you.”

       22.     Many of the aforesaid instances of sexually harassing comments and touching by

Defendant Awa were witnessed by other employees. However, no one did anything to help

Plaintiff or stop the harassing behavior, despite that fact that Plaintiff refused/rebuffed Defendant

Awa’s advances, clearly showed her discomfort through her body language and effort to avoid

him, and complained to Defendant Muluh of Defendant Awa’s sexually harassing behavior.

       23.     Instead, Defendant Awa repeatedly threatened to replace Plaintiff with someone

else who could do her job and was “easier to work with” and/or terminate her for refusing his

advances.

       24.     Plaintiff continued to reject Defendant Awa’s sexual advances for several months,

                                                 5
         Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 6 of 16


telling him that they were both married, and that she was not interested, until Defendant Awa

abruptly terminated Plaintiff on or about July 31, 2020, for purportedly having a “bad attitude.”

       25.     Plaintiff believes and therefore avers that she was subjected to quid pro quo sexual

harassment/hostile work environment, sexually assaulted by Defendant Awa, and ultimately

terminated for rejecting his sexual advances and complaining of same, in violation of Title VII.

                                       -Wage Violations-

       26.     In addition to being sexually harassed and retaliated against for complaining of quid

pro quo sexual harassment/hostile work environment, Plaintiff was also not paid in accordance

with state and federal wage and hour laws.

                                a. Minimum Wage Violations

       27.     Defendants pay their retail employees, including Plaintiff, sub-minimum hourly

wages, in contravention of the FLSA and PMWA.

       28.     Specifically, for the first six to eight months of employment with Defendants,

Plaintiff was required to work 48 hours per week (over a six-day period), but was paid only a flat

rate of $250 in cash each week (which falls well below the minimum wage).

       29.     Defendants were required to pay Plaintiff for all hours worked at a rate of not less

than $7.25 per hour, pursuant to the FLSA and PMWA. See 29 U.S.C.S. § 206 (a)(1)(C); 43 P.S.

§ 333.104 (a.1).

       30.     As a result, Defendants failed to pay Plaintiff at least the minimum wage for all

hours worked for the first 6-8 months of her employment with Defendants.

       31.     Defendants continued to require Plaintiff to work 48 hours per week, six days per

week until her unlawful termination on or about July 31, 2020.

       32.     While Defendants eventually agreed to pay Plaintiff a $400 flat rate per week,

beginning in or about June/July of 2020, she was often not paid what was promised. Instead, she

                                                 6
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 7 of 16


was often paid only $350 cash per week. She complained of not being paid what she had been

promised on multiple occasions to Defendants Awa and Muluh, but they would simply ignore her,

pay her the remaining $50 weeks down the road or not at all.

                                      b. Overtime Violations

        33.      While employed by Defendants, Plaintiff was also at all times relevant herein

unequivocally a non-exempt employee who should have been paid overtime compensation for all

hours worked over 40 hours per week at a rate of time and one half.

        34.      Throughout her tenure with Defendant, Plaintiff consistently worked 48 hours

during the week (Monday-Wednesday, Friday-Sunday); however, Plaintiff was only ever paid a

flat rate as detailed above.

        35.      Therefore, Plaintiff was never paid at a rate of time and one half for all hours that

she worked over 40 in one week.

        36.      At all times relevant herein, Defendants knew that Plaintiff was a non-exempt

employee that should have been paid at a rate of time and one half for all hours worked for 40 in

one week.

        37.      All of Defendants’ actions as aforesaid are without question willful, intentional and

in blatant disregard for state and federal laws, as evidenced by:

              a. Defendants failing to pay Plaintiff at least the minimum wage for many of the hours

                 worked;

              b. Defendant failing to pay Plaintiff overtime compensation for all hours that he

                 worked in excess of 40 hours per week;

              c. Defendants implementing a system that results in non-payment of overtime

                 compensation to Plaintiff and other similarly situated employees; and




                                                   7
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 8 of 16


              d. Defendants’ failure to maintain proper timekeeping, as mandated by state and

                 federal laws.

        38.      Upon information and belief, Defendants have and continue to implement a system

that results in non-payment of overtime compensation to Plaintiff and other similarly situated

employees.

                                             c. Retaliation

        39.      While employed with Defendants, Plaintiff repeatedly complained to Defendants’

management about overtime violations and her entitlement to overtime compensation; however,

Defendants refused to rectify their illegal pay practices and instead continued to perpetuate their

non-payment of state and federally-mandated compensation.

        40.      Following Plaintiff’s most recent complaints of Defendants illegal pay practices,

she was abruptly terminated.

        41.      Defendants’ retaliatory termination of Plaintiff constitutes unlawful retaliation

under the Fair Labor Standards Act (“FLSA”).

        42.      Defendants Awa and Muluh are personally liable for all of the aforesaid violations

because they personally oversaw payroll, committed wage and hour violations, and perpetuated

the aforesaid unlawful practices.

                                          COUNT I
                                    Violations of Title VII
               (Sexual Harassment/Hostile Work Environment & Retaliation)
                       -Against Defendant FCG and Defendant FIG-3
        43.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.




3
  Plaintiff recently filed an EEOC Charge against Defendant FIS. Once Plaintiff’s claims are administratively
exhausted and she has received a right to sue letter, she will amend Count I to include Defendant FIS.
                                                     8
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 9 of 16


        44.    During her tenure with Defendant FCG and Defendant FIG, Plaintiff was subjected

to quid pro quo sexual harassment, retaliation, and sexually assaulted by Defendant FCG’s and

Defendant FIG’s owner/manager, Defendant Awa, such that she was subjected to a hostile work

environment.

        45.    Defendant Awa’s harassment of Plaintiff interfered with Plaintiff’s work and as a

result she was forced to complain of said sexual harassment to Defendant Muluh and Defendant

Awa in advance of her termination.

        46.    In response to Plaintiff’s complaints of sexual harassment, Defendant Awa

continued to subject Plaintiff to unwelcomed sexual comments/gestures/touching and threatened

to terminate her for refusing his advances.

        47.    On or about July 31, 2020, in close proximity to her most recent complaints of

sexual harassment, Defendant Awa abruptly terminated Plaintiff.

        48.    Plaintiff believes and therefore avers that she was terminated from Defendant FCG

and Defendant FIG for having complained of quid pro quo sexual harassment.

        49.    These actions as aforesaid constitute unlawful violations under Title VII.
                                          COUNT II
                    Violations of the Fair Labor Standards Act (“FLSA”)
                       (Failure to Pay Minimum & Overtime Wages)
                                   -Against All Defendants-

        50.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        51.    At all times relevant herein, Defendants, have and continues to be, “employers”

within the meaning of the FLSA.

        52.    The FLSA requires covered employers, such as Defendants, to minimally

compensate their “non-exempt” employees, such as Plaintiff, at a rate of 1.5 times the employee’s



                                                 9
         Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 10 of 16


regular rate of pay for each overtime hour that the employee works in excess of 40 hours in a

workweek.

       53.     At all times relevant herein, Plaintiff was a non-exempt “employee” within the

meaning of the FLSA.

       54.     Defendant knew that Plaintiff was a “non-exempt” employee within the meaning

of the FLSA.

       55.     Defendant failed to pay Plaintiff proper overtime compensation for all hours that

he worked over 40 hours in one week.

       56.     Defendants also failed to pay Plaintiff at least the minimum wage rate for many of

the hours she worked during her employment with Defendants.

       57.     Plaintiff expressly complained to Defendants’ management about non-payment of

minimum wage and overtime compensation (primarily toward the end of her tenure with

Defendant).

       58.     Defendant retaliated against Plaintiff by abruptly terminating her.

       59.     As a result of Defendants’ failure to pay Plaintiff at least the minimum wage rate

and overtime compensation due her, Defendant violated the FLSA and caused Plaintiff to suffer

damages in the form of unpaid overtime compensation.

       60.     Any retaliation against Plaintiff for exercising his statutory rights to complain of

unpaid overtime was per se unlawful. See Kasten v. Saint-Gobain Performance Plastics Corp.,

563 U.S. 1, 15 (2011) (it is illegal under the FLSA to retaliate against an employee for verbal or

written concerns of unpaid overtime compensation).




                                                10
          Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 11 of 16


                                             COUNT III
                       Violations of the Fair Labor Standards Act (“FLSA”)
                                            (Retaliation)

         61.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

         62.      During her employment with Defendants, Plaintiff expressly complained to

Defendants’ management regarding their failure to pay her minimum wage and proper overtime

wages.

         63.      Defendants retaliated against Plaintiff by terminating her in substantial part because

of her complaints to Defendants regarding their failure to pay her proper overtime wages and

minimum wage.

         64.      As a result of Defendants’ failure to pay Plaintiff the overtime and minimum wage

compensation due her, Defendants violated the FLSA and caused Plaintiff to suffer damages in

the form of unpaid overtime compensation and minimum wages.

         65.      Any retaliation against Plaintiff for exercising her statutory rights to complain of

unpaid overtime was per se unlawful. See Kasten v. Saint-Gobain Performance Plastics Corp.,

563 U.S. 1, 15 (2011) (it is illegal under the FLSA to retaliate against an employee for verbal or

written concerns of unpaid overtime compensation).

         66.      Plaintiff’s termination due to her complaints of overtime and minimum wage

violations constitutes unlawful retaliation and a violation of the FLSA.

                                            COUNT IV
                  Violations of the Pennsylvania Minimum Wage Act (“PMWA”)
               (Minimum Wage Violations & Failure to Pay Overtime Compensation)
                                      -Against All Defendants-

         67.      The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.



                                                   11
         Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 12 of 16


        68.    Plaintiff reasserts each and every allegation from Count II as such actions in this

case constitute identical violations of the PMWA.

        69.    Additionally, PMWA § 13 expressly provides that an agreement between the

employer and employee to work for less than the required minimum wage is not a defense to an action

seeking to recover unpaid minimum wages.

                                          COUNT V
        Violations of the Pennsylvania Wage Payment & Collection Law(s) (“WPCL”)
                             (Failure to Pay Full Wage(s) Owed)
                                  - Against All Defendants -

        70.    The foregoing paragraphs are incorporated herein in their entirety as if set forth in

full.

        71.    Plaintiff had an agreement with Defendants whereby Defendants agreed to

compensate Plaintiff for all services she performed during her employment.

        72.    Defendants failed to compensate Plaintiff for all wages owed during her

employment.

        73.    Plaintiff performed the agreed-upon services for Defendants, and Defendants failed

to properly compensate Plaintiff for the services rendered as specified by the Parties’ employment

agreement (included but not limited to paying Plaintiff for all hours worked).

        74.    These actions as aforesaid constitute violations of the WPCL.

WHEREFORE, Plaintiff prays that this Court enter an Order providing that:

        A.     Defendants are to promulgate and adhere to a policy prohibiting sexual harassment

and retaliation in the workplace.

        B.     Defendants are to compensate Plaintiff, reimburse Plaintiff and make Plaintiff

whole for any and all pay and benefits Plaintiff would have received had it not been for

Defendants’ illegal actions, including but not limited to past lost earnings and any other owed



                                                12
         Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 13 of 16


compensation. Plaintiff should be accorded those benefits illegally withheld from the date she first

suffered legal violations at the hands of Defendants until the date of verdict.

       C.      Plaintiff is to be awarded liquidated and/or punitive damages, as permitted by

applicable law, in an amount determined by the Court or trier of fact to be appropriate to punish

Defendants for their willful, deliberate, malicious and outrageous conduct and to deter Defendants

or other employers from engaging in such misconduct in the future (and to compensate Plaintiff

for lost use of income);

       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate;

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable federal and state law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to the Plaintiff in light of the caps on certain damages set forth in

applicable federal law; and

       G.      Plaintiff’s claims are to receive trial by jury to the extent allowed by applicable law.

Plaintiff has also endorsed this demand on the caption of this Complaint in accordance with Federal

Rule of Civil Procedure 38(b).

                                                        Respectfully submitted,

                                                        KARPF, KARPF & CERUTTI, P.C.

                                              By:       _______________________
                                                        Ari R. Karpf, Esq.
                                                        3331 Street Road
                                                        Two Greenwood Square
                                                        Suite 128
                                                        Bensalem, PA 19020
                                                        (215) 639-0801
Dated: May 27, 2021



                                                 13
Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 14 of 16




             lÖÜ~äÉ=lÖÄçê


c~êãÉêDë=`ÜçáÅÉ=dêçÅÉêóI=fåÅKI=Éí=~äK




 RLOTLOMON
                             Case 2:21-cv-02428-CFK
                                                UNITEDDocument   1 Filed
                                                       STATES DISTRICT   05/27/21 Page 15 of 16
                                                                       COURT
                                                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                           DESIGNATION FORM
                     (to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

                      QPN=a~êÄó=qÉêê~ÅÉI=mÜáä~ÇÉäéÜá~I=m^=NVMOP
Address of Plaintiff: ______________________________________________________________________________________________

                      NQRM=`ÜÉëíÉê=máâÉI=pÜ~êçå=eáääI=m^=NVMTVX=ONQ=jÅa~ÇÉ=_äîÇI=vÉ~ÇçåI=m^=NVMRM
Address of Defendant: ____________________________________________________________________________________________
                                            aÉÑÉåÇ~åíë=éä~ÅÉ=çÑ=ÄìëáåÉëë
Place of Accident, Incident or Transaction: ___________________________________________________________________________



RELATED CASE, IF ANY:

Case Number: ______________________________                      Judge: _________________________________                    Date Terminated: ______________________

Civil cases are deemed related when Yes is answered to any of the following questions:

1.     Is this case related to property included in an earlier numbered suit pending or within one year                         Yes                    No X
       previously terminated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                        Yes                    No X
       pending or within one year previously terminated action in this court?

3.     Does this case involve the validity or infringement of a patent already in suit or any earlier                           Yes                    No X
       numbered case pending or within one year previously terminated action of this court?

4.     Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights                        Yes                    No X
       case filed by the same individual?

I certify that, to my knowledge, the within case              is / X is not related to any case now pending or within one year previously terminated action in
this court except as noted above.

        RLOTLOMON
DATE: __________________________________                      __________________________________________                               ARK2484 / 91538
                                                                                                                               ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                               Attorney I.D. # (if applicable)


CIVIL:

A.            Federal Question Cases:                                                       B.    Diversity Jurisdiction Cases:

       1.     Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
       2.     FELA                                                                                2.    Airplane Personal Injury
       3.     Jones Act-Personal Injury                                                           3.    Assault, Defamation
       4.     Antitrust                                                                           4.    Marine Personal Injury
       5.     Patent                                                                              5.    Motor Vehicle Personal Injury
       6.     Labor-Management Relations                                                          6.    Other Personal Injury (Please specify): _____________________
u      7.     Civil Rights                                                                        7.    Products Liability
       8.     Habeas Corpus                                                                       8.    Products Liability –Asbestos
       9.     Securities Act(s) Cases                                                             9.    All other Diversity Cases
       10.    Social Security Review Cases                                                              (Please specify): ____________________________________________
       11.    All other Federal Question Cases
              (Please specify): ____________________________________________



                                                                           ARBITRATION CERTIFICATION
                                                   (

     Ari R. Karpf
I, ____________________________________________ , counsel of record or pro se plaintiff, do hereby certify:

              Pursuant to Local Civil Rule 53.2, § 3(c ) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
     X
              exceed the sum of $150,000.00 exclusive of interest and costs:

              Relief other than monetary damages is sought.


       RLOTLOMON
DATE: __________________________________                      _____________________________________ _____                            ARK2484 / 91538
                                                                                                                              ___________________________________
                                                                          Attorney-at-Law / Pro Se Plaintiff                              Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Civ. 609 ( /2018)
                                   Case 2:21-cv-02428-CFK Document 1 Filed 05/27/21 Page 16 of 16
JS 44 (Rev. 06/17)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                            DEFENDANTS
                                                                                                            c^ojboDp=`elf`b=dol`bovI=fk`KI=bq=^iK
ld_loI=lde^ib
    (b) County of Residence of First Listed Plaintiff                mÜáä~ÇÉäéÜá~                             County of Residence of First Listed Defendant                 aÉä~ï~êÉ
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                      (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:         IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                            THE TRACT OF LAND INVOLVED.

  (c) Attorneys (Firm Name, Address, and Telephone Number)                                                    Attorneys (If Known)
h~êéÑI=h~êéÑ=C=`ÉêìííáI=mK`KX=PPPN=píêÉÉí=oç~ÇI=qïç=dêÉÉåïççÇ=pèì~êÉI
pìáíÉ=NOUI=_Éåë~äÉãI=m^=NVMOMX=EONRF=SPVJMUMNX=~â~êéÑ]â~êéÑJä~ïKÅçã

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintif                                    f
                                                                                                         (For Diversity Cases Only)                                             and One Box for Defendant)
❒ 1    U.S. Government               u’ 3     Federal Question                                                                     PTF           DEF                                            PTF      DEF
          Plaintiff                              (U.S. Government Not a Party)                      Citizen of This State          ’ 1           ’ 1     Incorporated or Principal Place         ’ 4     ’ 4
                                                                                                                                                             of Business In This State

❒ 2    U.S. Government                   ’ 4 Diversity                                              Citizen of Another State          ’ 2         ’ 2    Incorporated and Principal Place      ’ 5      ’ 5
          Defendant                             (Indicate Citizenship of Parties in Item III)                                                                of Business In Another State

                                                                                                    Citizen or Subject of a           ’ 3         ’ 3    Foreign Nation                        ’ 6      ’ 6
                                                                                                      Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                                  Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                               TORTS                               FORFEITURE/PENALTY                            BANKRUPTCY                      OTHER STATUTES
❒   110 Insurance                         PERSONAL INJURY                PERSONAL INJURY            ❒ 625 Drug Related Seizure              ’   422 Appeal 28 USC 158          ❒ 375 False Claims Act
❒   120 Marine                       ’    310 Airplane                 ❒ 365 Personal Injury -            of Property 21 USC 881            ’   423 Withdrawal                 ’ 376 Qui Tam (31 USC
❒   130 Miller Act                   ’    315 Airplane Product               Product Liability      ❒ 690 Other                                     28 USC 157                        3729(a))
❒   140 Negotiable Instrument                  Liability               ❒ 367 Health Care/                                                                                     ❒ 400 State Reapportionment
❒   150 Recovery of Overpayment      ’    320 Assault, Libel &               Pharmaceutical                                                     PROPERTY RIGHTS               ❒ 410 Antitrust
        & Enforcement of Judgment              Slander                       Personal Injury                                                ❒ 820 Copyrights                  ❒ 430 Banks and Banking
❒   151 Medicare Act                 ’    330 Federal Employers’             Product Liability                                              ❒ 830 Patent                      ❒ 450 Commerce
❒   152 Recovery of Defaulted                  Liability               ❒ 368 Asbestos Personal                                              ❒ 835 Patent - Abbreviated        ❒ 460 Deportation
        Student Loans                ’    340 Marine                         Injury Product                                                        New Drug Application       ❒ 470 Racketeer Influenced and
        (Excludes Veterans)          ’    345 Marine Product                 Liability                                                      ❒ 840 Trademark                          Corrupt Organizations
❒   153 Recovery of Overpayment                Liability                PERSONAL PROPERTY                        LABOR                         SOCIAL SECURITY                ❒ 480 Consumer Credit
        of Veteran’s Benefits        ’    350 Motor Vehicle            ❒ 370 Other Fraud            ❒ 710 Fair Labor Standards              ’ 861 HIA (1395ff)                ❒ 490 Cable/Sat TV
❒   160 Stockholders’ Suits          ’    355 Motor Vehicle            ❒ 371 Truth in Lending               Act                             ❒ 862 Black Lung (923)            ❒ 850 Securities/Commodities/
❒   190 Other Contract                        Product Liability        ❒ 380 Other Personal         ❒ 720 Labor/Management                  ’ 863 DIWC/DIWW (405(g))                  Exchange
❒   195 Contract Product Liability   ’    360 Other Personal                 Property Damage                Relations                       ❒ 864 SSID Title XVI              ❒ 890 Other Statutory Actions
❒   196 Franchise                             Injury                   ❒ 385 Property Damage        ❒ 740 Railway Labor Act                 ’ 865 RSI (405(g))                ❒ 891 Agricultural Acts
                                     ’    362 Personal Injury -              Product Liability       ’ 751 Family and Medical                                                 ❒ 893 Environmental Matters
                                              Medical Malpractice                                           Leave Act                                                         ❒ 895 Freedom of Information
        REAL PROPERTY                       CIVIL RIGHTS                PRISONER PETITIONS          ❒ 790 Other Labor Litigation              FEDERAL TAX SUITS                       Act
❒   210 Land Condemnation            ❒    440 Other Civil Rights         Habeas Corpus:             ❒ 791 Employee Retirement               ❒ 870 Taxes (U.S. Plaintiff       ❒ 896 Arbitration
❒   220 Foreclosure                  ❒    441 Voting                   ❒ 463 Alien Detainee                Income Security Act                     or Defendant)              ❒ 899 Administrative Procedure
❒   230 Rent Lease & Ejectment       ❒
                                     u    442 Employment               ❒ 510 Motions to Vacate                                              ❒ 871 IRS—Third Party                    Act/Review or Appeal of
❒   240 Torts to Land                ❒    443 Housing/                       Sentence                                                              26 USC 7609                       Agency Decision
❒   245 Tort Product Liability                Accommodations           ❒ 530 General                                                                                          ❒ 950 Constitutionality of
❒   290 All Other Real Property      ❒    445 Amer. w/Disabilities -   ❒ 535 Death Penalty                IMMIGRATION                                                                State Statutes
                                              Employment                 Other:                     ❒ 462 Naturalization Application
                                     ❒    446 Amer. w/Disabilities -   ❒ 540 Mandamus & Other       ❒ 465 Other Immigration
                                              Other                    ❒ 550 Civil Rights                 Actions
                                     ❒    448 Education                ❒ 555 Prison Condition
                                                                       ❒ 560 Civil Detainee -
                                                                             Conditions of
                                                                             Confinement

V. ORIGIN (Place an “X” in One Box Only)
u
’ 1 Original    ❒ 2 Removed from                            ❒    3     Remanded from            ❒ 4 Reinstated or       ’     5 Transferred from    ❒ 6 Multidistrict                   ❒ 8 Multidistrict
        Proceeding                State Court                          Appellate Court              Reopened                    Another District           Litigation -                     Litigation -
                                                                                                                            (specify)                      Transfer                         Direct File
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                      qáíäÉ=sff=EQOrp`OMMMFX=cip^=EOVrp`OMNF
VI. CAUSE OF ACTION Brief description of cause:
                      sáçä~íáçåë=çÑ=qáíäÉ=sffI=cip^I=mjt^I=mt`i=~åÇ=íÜÉ=meo^K
VII. REQUESTED IN     ❒ CHECK IF THIS IS A CLASS ACTION      DEMAND $                                                                                   CHECK YES only if demanded in complaint:
     COMPLAINT:           UNDER RULE 23, F.R.Cv.P.                                                                                                      JURY DEMAND:        u’ Yes      ’ No
VIII. RELATED CASE(S)
                        (See instructions):
      IF ANY                                JUDGE                                                                                               DOCKET NUMBER
DATE                                                                      SIGNATURE OF ATTORNEY OF RECORD
          RLOTLOMON
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                      APPLYING IFP                                    JUDGE                               MAG. JUDGE

                  Print                                 Save As...                                                                                                                   Reset
